Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  On the last line of the claim “is curved to to form” is believed to be in error for -is curved to form-.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in step b of the claim “attaching said right and a left palatal attachment plates” is believed to be in error for -attaching said right and said left palatal attachment plates-.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The method including the tightening or loosening of the temporary anchorage devices and the specifics thereof are not provided in the specification. It is noted that support is provided in the original claims and in the specification of the provisional (pg. 12).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has amended claim 1 to include the limitation “where a section of at least one of said wire portions is curved to to form a spring portion”. However, it is noted that only support for the claims first wire portion, the portion between the palatal attachment plate and sagitally oriented expander section being curved to form a spring is provided.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 , 12, 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the applicant claims “right and left jaw attachment portions, formed so as to extend in parallel to the right and left upper teeth”, however, it is noted that the applicant is only claiming the device and has not claimed any functional language for how the device is to be placed in the mouth or that it is placed in the mouth for use, therefore, the limitation of the attachment portions extending parallel to the teeth as claimed is unclear as it is not clear how the structure of the device is related to the teeth. It is suggested that the applicant amend the claims to clarify how the attachment portions extend with respect to the device to clarify what is being claimed.  
With respect to claims 2-4, it is noted that the applicant has claimed in claim 1, “said wire portions is curved to from a spring portion”, therefore the limitations of said spring portion being in a shape of a curl, u-shape and curved zig zag are unclear.  It is not clear if the claimed curved portion is being further defined or if the claimed shapes are in addition to the curved portion. For examination purposes, the limitations are being interpreted as further defining the curved portion, such that the claims would read -wherein the curved portion is in the shape of a curl- and so on.
 With respect to claim 12 the limitation “wherein one or both of said palatal attachment plates are attached to said plate” are unclear in view of the limitation in claim 6 including “attaching said right and left palatal attachment plates to said patient’s palate”. For examination purposes, the limitation is being interpreted as not further limiting step b of claim 6, however, the applicant should amend the claim to clarify.  
With respect to claim 14, it is noted that when the alternative step of claim 6 step d is expanding the left sagittal expansion mechanism, then claim 14 is not further limiting. It is suggested that the applicant amend the claim to clarify that an additional alternative step is preformed in claim 6 to overcome the rejection.  
With respect to claim 15, the applicant claims in step b “attaching said right and left palatal attachment plates to said patient’s palate and further in step c claim “attaching said palatal attachment plates to said patient’s palate using temporary anchorage devices”. It is unclear if the applicant is trying to further limit how the plates are attached or claiming an additional attachment step. For examination purposes,  it is being interpreted as the same attaching step however the applicant should amend the claim to clarify.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (2004/0048222) in view of Moon (2018/0368945).
Forster teaches a method of applying a set of forces to the upper jaw of a patient, comprising providing a palatal expander (see fig. 9), including a right and a left palatal attachment plate 22/23, joined together by a transverse expansion mechanism 27/26, for changing the transverse spacing between said right and said left palatal attachment plates (see par. 65), a right arm comprising stiff wire 20/5/3a (such that they hold a shape and apply force to the teeth and therefore are stiff as stiff is a relative term) extending from said right palatal attachment plate 23 and a left arm comprising stiff wire 19/4/2a (see above regarding the relative term stiff) extending from said left palatal attachment plate 22, both stiff wire of both said right and said left arm being bent to from a spring portion 4/5, a right jaw attachment portion 3 attached to said right arm and a left jaw attachment 2 attached to said left arm (see fig. 9), attaching said right jaw attachment portion to said patient’s right upper teeth, and attaching said left jaw attachment portion to said patient’s left upper teeth (see fig.7 which shows a different embodiment being connected to the user’s teeth, see pars. 12, 42, 59 65-68 regarding how the device transfers forces to the teeth, therefore, the method of using the device obviously required the device to be attached to the teeth). Forster teaches the invention as substantially claimed and discussed above, however, does not specifically teach the right and left palatal attachment plates each include apertures for permitting temporary anchorage device to be used to attach said plates to the palate, attaching said right and left palatal attachment plates to said patient’s palate using temporary anchorage devices and tightening or loosening said temporary anchorage devise to apply intrusive or extrusive force to said upper teeth, said spring portions reducing initial force after said adjusting.
Moon teaches a method of applying a set of force to the upper jaw of a patient, comprising providing a palatal expander including a right and left palatal attachment plate 23, joined together by a transverse expansion mechanism 22, wherein each of the right and left palatal attachment plates each includes apertures 26 for permitting temporary anchorage device 27 to be used to attach the plates to the palate, and wherein one or both of the palatal attachment plates are attached to the palate (see fig. 5a, 6a, par. 19), attaching said right and left palatal attachment plates to said patient’s palate using temporary anchorage devices (see fig. 5c, i.e. the screws) and tightening (i.e. when installing the device the anchorage devices are tightened) to apply an intrusive force to said upper teeth (such that the device is attached to the teeth, therefore, when the anchorage devices are tightened, an intrusive force is applied to the teeth, i.e. a downward force since the device is connected to the teeth). It would have been oblivious to one having ordinary skill in the art before the effective filling date of the invention to modify the palatal attachment plates taught by Forster to include the apertures as taught by Moon in order to allow for direct transfer to the expansion force to the adjacent bone in addition to the teeth (see par. 20 of Moon). The combination of Forster and Moon teach the limitation of the spring portions reducing initial force after the adjusting.  Such that the springs of Forster would deform as the device was tightened thereby reducing the initial force, i.e. the springs would absorb some of the force.
Foster further teaches with respect to claim 16, wherein each spring portion is in the shape of a curl (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Foster further teaches with respect to claim 17, wherein the spring portion is U-shaped (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Forster further teaches with respect to claim 18, wherein the spring portion is shaped as a curved zig-zag (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Allowable Subject Matter
Claims 1-5, 12 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the new matter rejection, set forth in this Office action.
Claims 6-11, 13 and 19 are allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. With respect to claim 15, the applicant argues that the prior art of Forster only attaches to a single tooth and therefore does not teach the limitation of attaching the attachment portion to teeth, however, it is noted that while Forster illustrates the system attached to only a single tooth, the prior art teaches the system can be attached to multiple teeth.  Par. 59 of Forster teaches fixing the device to “additional molars”, therefore, the limitation of attaching to teeth is met by the prior art of Forster. The applicant further argues that the prior art of Forster does not have the goal of the devices of the current invention or method including correction of jaw placement. However, it is noted that the applicant only claims a method of applying a set of forces to the upper jaw and Forster teaches the general method of applying forces to the jaw, therefore, the applicants arguments are not persuasive and the rejection is maintained.  
The applicant further argues that the plates of Forster are not attachment plates because there is no indication that the bodies are attached to the palate, however, it is noted that they are attached to the palate, while not directly through an anchorage device, the are attached to the palate through the wires and therefore are palatal attachment plates as generally claimed.  
The applicant further argues that the prior art of Forster does not teach attaching the plates to the palate as required by claim 15, however, it is noted that the prior art of Moon was used to teach this limitation, therefore, the applicant’s arguments are moot.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/8/2022